Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 6




                               21-mj-03068 Goodman
Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 6




                                                  21-mj-03068 Goodman




   5/28/2021
Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 6
Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 6
Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 6
Case 1:21-mj-03068-JG Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 6




      28th
